 



Exhibit 10.1
AMENDMENT NO. 3
TO
CREDIT AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (this
“Amendment”) dated as of January 28, 2008, is entered into among PMC CONDUIT,
L.P. as borrower (the “Borrower”), PMC CONDUIT, LLC, PMC COMMERCIAL TRUST, as
the servicer (the “Servicer”), JS SILOED TRUST, as the “Conduit Lender” and
JPMORGAN CHASE BANK, N.A., as an “Alternate Lender” and as agent (in such
capacity, the “Agent”). Capitalized terms used herein without definition shall
have the meanings ascribed thereto in Exhibit I to the “Credit Agreement”
referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Credit and Security Agreement
dated as of February 7, 2005 among the Borrower, PMC Conduit, LLC, the Servicer,
the Lenders from time to time party thereto and the Agent (as heretofore
amended, the “Credit Agreement”).
          B. The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.
     SECTION 1. Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Credit Agreements is hereby amended
as follows:
          (a) Section 9.1(s) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(s) The Borrower shall fail to consummate at least one Term Securitization
on or prior to May 2, 2008 or shall fail to consummate at least one Term
Securitization during each subsequent eighteen (18) month period following the
most recent Term Securitization;”
          (b) The definition of “Amortization Date” set forth on Exhibit I to
the Credit Agreement is hereby amended and restated in its entirety as follows:
     “Amortization Date” means the earliest to occur of (i) the Scheduled
Termination Date, (ii) the date the Aggregate Principal is repaid in whole
pursuant to Section 1.4, (iii) the Business Day immediately prior to the
occurrence of an Event of Bankruptcy with respect to any Transaction Party,
(iv) the date on which the Agent declares the Amortization Date to have occurred
pursuant to Section 9.2, and (v) the date which is three (3) Business Days after
the Agent’s receipt of written notice from Borrower that it wishes to terminate
the facility evidenced by this Agreement.”
          (c) Clause (c) of the definition of “Borrowing Base” set forth on
Exhibit I to the Credit Agreement is hereby amended and restated in its entirety
as follows:
     “(c) the greater of (i) the product of (A) 10% and (B) the amount described
in clause (a) and (ii) the lesser of (A) the product of (x) 4 and (y) the
largest Principal Balance of any Pool Loan on such date and (B) the sum of the
Principal Balances of the Pool Loans with the five largest Principal Balances on
such date; minus”





--------------------------------------------------------------------------------



 



          (d) The definition of “Change of Control” set on Exhibit I to the
Credit Agreement is hereby amended and restated in its entirety as follows:
          “Change of Control” means (i) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of PMC, (ii) PMC’s failure to own, directly or indirectly, 100% of the issued
and outstanding membership interests of the General Partner, (iii) the General
Partner’s failure to own, directly or indirectly, 100% of the issued and
outstanding general partnership interests of the Borrower or (iv) any material
change in the management of PMC or PMC and the Borrower taken as a whole,
including, without limitation, any two of the following Persons shall cease for
any reason to be employed by PMC in the same or a substantially similar position
as such Person holds on the date hereof: Lance Rosemore, Andrew Rosemore, Jan
Salit or Barry Berlin.”
          (e) The definition of “Scheduled Termination Date” set forth on
Exhibit I to the Credit Agreement is hereby amended by replacing “February 4,
2008” with “May 2, 2008”.
     SECTION 2. Representations and Warranties. The Borrower hereby represents
and warrants to each of the other parties hereto, that:
          (a) this Amendment and the Credit Agreement amended hereby each
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms; and
          (b) on the date hereof, before and after giving effect to this
Amendment, no Unmatured Amortization Event or Amortization Event has occurred
and is continuing.
     SECTION 3. Conditions Precedent. This Amendment shall become effective as
of the date hereof when, and only when:
          (a) the Agent or its counsel shall have received counterpart signature
pages to this Amendment, executed by the parties hereto;
          (b) each representation and warranty by the Borrower set forth in
Section 2 above and contained in the Credit Agreement (as amended hereby) and in
each other Transaction Document shall be true and correct as of the date hereof,
except to the extent that such representation or warranty expressly relates
solely to an earlier date; and
          (c) no Unmatured Amortization Event or Amortization Event shall have
occurred and be continuing or would result after giving effect to any of the
transactions contemplated on the date hereof.
     SECTION 4. Reference to and Effect on the Transaction Documents.
          (a) Upon the effectiveness of this Amendment, (i) each reference in
the Credit Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement as amended or otherwise modified hereby, and (ii) each
reference to the Credit Agreement in any other Transaction Document or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.

2



--------------------------------------------------------------------------------



 



          (b) Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Credit Agreement, of all other
Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent, PMC Conduit,
LLC, the Servicer or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.
     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
     SECTION 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     SECTION 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 8. Fees and Expenses. The Borrower hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent in connection with
the preparation, execution and delivery of this Amendment and any of the other
instruments, documents and agreements to be executed and/or delivered in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel to the Agent with respect thereto.
     SECTION 9. Entire Agreement. This Amendment, taken together with the Credit
Agreement and all of the other Transaction Documents, embodies the entire
agreement and understanding of the parties hereto and supersedes all prior
agreements and understandings, written and oral, relating to the subject matter
hereof.
     SECTION 10. No Course of Dealing. The Agent and the Lenders have entered
into this Amendment on the express understanding with the Borrower, PMC Conduit,
LLC and the Servicer that in entering into this Amendment, none of them are
establishing any course of dealing with the Borrower, PMC Conduit, LLC or the
Servicer. The rights of the Agent and each Lender to require strict performance
with all the terms and conditions of the Credit Agreement as amended by this
Amendment and the other Transaction Documents shall not in any way be impaired
by the execution of this Amendment. Neither the Agent nor any Lender shall be
obligated in any manner to execute any further amendments or waivers, and if
such waivers or amendments are requested in the future, assuming the terms and
conditions thereof are acceptable to them, the Agent and the Lenders may require
the payment of fees in connection therewith.
Remainder of Page Deliberately Left Blank

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

                  PMC CONDUIT, L.P., as the Borrower    
 
                By: PMC CONDUIT, LLC, its General Partner    
 
           
 
  By:   /s/ Jan F. Salit    
 
  Name:  
 
Jan F. Salit    
 
  Title:   Executive Vice President    
 
                PMC CONDUIT, LLC    
 
           
 
  By:   /s/ Jan F. Salit    
 
  Name:  
 
Jan F. Salit    
 
  Title:   Executive Vice President    
 
                PMC COMMERCIAL TRUST, as Servicer    
 
           
 
  By:   /s/ Jan F. Salit    
 
  Name:  
 
Jan F. Salit    
 
  Title:   Executive Vice President    

Signature Page to Amendment No. 3 to Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



                  JS SILOED TRUST, as a Lender    
 
           
 
  By:   JPMorgan Chase Bank, National Association,
as administrative trustee    
 
           
 
  By:   /s/ Maureen E. Marcon    
 
  Name:  
 
Maureen E. Marcon    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A.,
as an Alternate Lender and as Agent    
 
           
 
  By:   /s/ Maureen E. Marcon    
 
  Name:  
 
Maureen E. Marcon    
 
  Title:   Vice President    

Signature Page to Amendment No. 3 to Credit and Security Agreement

 